Title: To Alexander Hamilton from George Washington, [8 April 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, April 8, 1794]
Sir,

I cannot charge my memory with all the particulars, which have passed between us, relative to the disposition of the money borrowed. Your letters, however, and my answer, which you refer to in the foregoing statement, and have lately reminded me of, speak for themselves, and stand in no need of explanation.
As to verbal communications, I am satisfied, that many were made by you to me on this subject; and from my general recollection of the course of proceedings, I do not doubt, that it was substantially as you have stated it in the annexed paper, that I have approved of the measures, which you, from time to time, proposed to me for disposing of the Loans, upon the condition, that what was to be done by you, should be agreeable to the Laws.

Go. Washington
United StatesApril 8. 1794

